DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8-18 and 21 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and all claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: -3-Application No.: 16/016,094 Filing Date:June 22, 2018 agitating the “liquor by shaking, rolling, stirring, or vibrating the liquor, wherein the agitating is segmented or continuous during the soaking” which is unclear as the step says is occurs during the soaking step, therefore it is unclear as to why the agitating is indented as a separate step versus being part of the soaking step, such as: soaking portions of wood in liquor to extract one or more flavors from the portions of wood, wherein the soaking comprises: segmented or continuous agitating, by shaking, rolling, stirring, or vibrating. Claim 13 has a similar problem.

Claim 6 recites “the portions of wood are extracted in the liquor for a period of time ranging from about 1 hour to about 80 hours” which is unclear because the claim previously recites that the portions of wood are soaking in the liquor, therefore it is suggested that claim recites “wherein the portions of wood are soaking in the liquor for a period of time ranging from about 1 hour to about 80 hours”. Claims 17 has a similar problem.

Claim Interpretation
Claim 1. A method of preparing flavor-infused roasted coffee beans, the method comprising: 
soaking portions of wood in liquor to extract one or more flavors from the portions of wood, wherein the soaking comprises: segmented or continuous agitating, by shaking, rolling, stirring, or vibrating; 
separating the portions of wood from the liquor to yield a flavor-infused liquor; 
blending the flavor-infused liquor with green coffee beans; 
steeping the green coffee beans in the flavor-infused liquor for less than 12 hours; 
separating the flavor-infused liquor from the green coffee beans to yield flavor-infused green coffee beans; and 
roasting the flavor-infused green coffee beans to yield flavor-infused roasted coffee beans.  


Claim 6. The method of Claim 1, wherein the portions of wood are soaking (extracted) in the liquor for a period of time ranging from about 1 hour to about 80 hours.  

Claim 8. The method of Claim 1, wherein prior to steeping, spraying an aliquot of the flavor-infused liquor onto the green coffee beans and resting the green beans in the aliquot for between about 5 minutes to 20 hours prior to the steeping. 

Claim 13. A method of preparing flavor-infused roasted coffee beans, the method comprising: 
blending a flavor-infused liquor with green coffee beans; 
soaking portions of wood in the flavor-infused liquor to extract one or more flavors from the portions of wood, wherein the soaking comprises: segmented or continuous agitating, by shaking, rolling, stirring, or vibrating; 
separating: the portions of wood and the flavor-infused liquor, to yield flavor-infused green coffee beans; and 
roasting the flavor-infused green coffee beans to yield flavor-infused roasted coffee beans.

Claim 17. The method of Claim 13, wherein prior to steeping, spraying an aliquot of the flavor-infused liquor onto the green coffee beans and resting the green beans in the aliquot for between about 5 minutes to 20 hours prior to the steeping. 

21. (Currently Amended) The method of Claim 1, further comprising: 
reserving the separated portions of wood from the flavor-infused liquor;
soaking the reserved portions of wood in a second liquor;
separating the reserved portions of wood from the second liquor to yield a second flavor-infused liquor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner in view of Jack Daniel’s™, Kelly (2015/0257405) and Str.

Bruner: Wine-Infused Coffee Is Here So You Officially Can Now Have It Both Ways; Time: Food and Drink; published online at least by March 04, 2017 at: https://web.archive.org/web/20170403181919/https://time.com/4690609/wine-infused-coffee/


Jack Daniel’s™: Tennessee Whiskey Coffee; published online at least by Nov. 05, 2016 at: https://web.archive.org/web/20161105024843/http://www.jackdanielscoffee.com/


Str: strmrnnr: Recycle Scrap Wood for the Enhancement of Spirits; published online at least by April. 11, 2017 at: https://web.archive.org/web/20170411033902/http://www.instructables.com/id/Recycle-Scrap-Wood-for-the-Enhancement-of-Spirits/ 




Independent Claim 1
Bruner teaches methods of preparing flavor-infused roasted coffee beans (see short article).

Blending a flavor-infused spirit with green coffee beans
Bruner teaches blending a wine, an alcoholic beverage flavor-infused ingredient (see 2nd  Jack Daniel’s para.) with coffee beans. 
Bruner teaches that the coffee beans are roasted, in a final step, therefore it would be reasonable for one of skill ion the art to expect that the coffee beans used in the method disclosed start out being raw beans.
Further, the teaching of the use of coffee beans before a step of infusion encompasses the use of raw coffee bean, because in this specific case the various permutations of types of coffee beans in the generic are so small (raw or not) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.



Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making flavored coffee beans, as the modified teaching above, to include the use of the specifically claimed type, raw coffee beans, as claimed, because in this specific case the various permutations of types of 

Bruner does not discuss the use of spirits (i.e. liquor) for the infused flavor.
Jack Daniel’s™ also teaches preparing flavor-infused roasted coffee beans, and further provides that the coffee beans are infused with whiskey (i.e. liquor) (see short article).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making flavor-infused roasted coffee beans with flavors from alcoholic beverages, as Bruner, to include that the alcohol beverage is a spirit, as specifically claimed, because Jack Daniel’s™ illustrates that the art finds liquors to be suitable for similar intended uses, including methods of making flavor-infused roasted coffee beans with flavors from alcoholic beverages (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.




Steeping the coffee beans
Bruner teaches that the beans relax in the alcoholic beverage to absorb the flavors (see 2nd para.), which encompasses a step of steeping the coffee beans in the alcoholic beverage, as claimed.

As for the amount of time, the modified teaching does not discuss how long the raw (i.e. green) coffee beans are hydrating (i.e. steeping) in the aqueous solution.
Kelly also teaches methods of hydrating green coffee beans in aqueous solutions, and further provides that the step is performed in a range from less than 1 second to at least 48 hours in the aqueous solution (0022), which encompasses the 
claimed steeping time of less than 12 hours.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of treating green coffee beans by using a step of hydration (i.e. steeping), as the modified teaching above, to include the amount of time for the step of steeping, including steeping for less than 12 hours, as claimed, because Kelly illustrates that the art finds encompassing steeping times as being suitable for similar intended uses, including methods of treating green coffee beans by using a step of hydration (i.e. steeping) (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.



Separating the beverage from the beans 
Bruner teaches that the beans are then dried, which means the beverage is separated from the beans (see 2nd para.), as claimed.


Roasting the flavor-infused green coffee beans 
Bruner teaches that the coffee beans are next roasted (see 2nd para.), as claimed.
Bruner further teaches that the results are a rich small-batch coffee with floor notes, which imparts that flavor-infused roasted coffee beans are yielded.

Preparing the alcohol for use, soaking, agitating, separating, yielding
Soaking: Although it is commonly known to make alcoholic beverages by infusing them with wood flavoring compounds, by immersing oven dried wood into the beverage (or visa-versa) and removing it afterwards, the modified teaching above does not discuss how the alcoholic beverage is prepared.

Str also teaches methods of using liquors, by infusing a flavor compound from a portion of wood into liquors, i.e. high-alcohol content beverages, by soaking the portion of oven dried wood in the liquor (see 1st para.).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using liquor as flavoring, as the modified teaching above, to include a step of infusing a flavor compound from a portion of wood into the 

Agitating/Separating: Str provides removing some of the liquid during the soaking time period.  By removing some of the liquid, the body of liquid is mobile/moving, and therefore disturbed/stirred which is a step of agitation.  The agitation is segmented because it occurs for only the segment of time that the liquid is being removed.  Therefore the step of removing some of the liquid imparts segmented agitation by at least stirring. comprises segmented agitating (e.g. agitation at a segment of time).

Yielding: The result taught by Str is that a flavor-infused liquor is yielded (see Step 5). 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using alcoholic beverages, as the modified teaching above, to include steps of preparing the alcoholic beverages by infusing them with oven dried wood flavoring compounds, as claimed, because Str illustrates that the art finds suitable for similar intended uses, including methods of using alcoholic beverages (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Size of wood pieces
Str teaches that that the size of the piece of wood can be any shape as look as a standard is set, so that one can judge the amount to use based on their experiences. If small pieces are used more can be added or if large pieces are used fewer pieces can be added depending on the desired flavor results (see Step 1). 
Therefore, it is the examiner’s position that process parameters of the amount of wood used and the flavor derived are a matter of common knowledge imparted by Str.  
If the amount of wood was more it would result in more flavor impregnation, whereas if the amount of wood was less it would result in less flavor impregnation.
It would have been obvious to one with skill in the art at the time of the invention to determine the amount of wood used in the modified teaching to impart the desired flavor impregnation, including the claimed range of about 1.0 part wood to 0.8 to 3.0 parts high-alcohol content liquor; because one of skill in the art would have the common knowledge imparted by Str, that when more flavoring is desired in a liquid being made, 
that a higher amount of flavorant would be required, whereas when less flavoring is desired in a liquid being made, a lessor amount of the flavorant would be required, and further because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. 


Independent claim 13


Summary: All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of treating alcohol and coffee beans, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).




Dependent claims


As for claim 3, the modified teaching, in Str, Str provides that wood chips have an Area size of a half dollar coin (1.205” (d)) and illustrates a variety of thickness from scrap wood (see Step 1 and photos). 
Str goes on to discuss that the size is adjustable based on the user’s desire, including wherein if small pieces are used more can be added or if large pieces are used fewer pieces can be added depending on the desired flavor results (see Step 1). 
Therefore, it is the examiner’s position that process parameters of the volume of wood used and the flavor derived are a matter of common knowledge imparted by Str.  
If the volume of wood was more it would result in more flavor impregnation, whereas if the volume of wood was less it would result in less flavor impregnation.
It would have been obvious to one with skill in the art at the time of the invention to determine the volume of wood used in the modified teaching to impart the desired flavor impregnation, including the claimed range of about 1 to 10 cubic inches, because one of skill in the art would have the common knowledge imparted by Str, that when more flavoring is desired in a liquid being made, that a higher amount of flavorant would be required, 
whereas when less flavoring is desired in a liquid being made, a lessor amount of the prima facie case of obviousness. 

As for claims 4 and 15, the modified teaching, in Jack Daniel’s™, provides that the alcoholic beverage used is whiskey, which the Examiner take official notice, is from about 70 to 95 proof, or about 35 to 47 %, which encompasses the claimed range of about 30 GL to about 70 GL (i.e. degrees Gay-Lussac).  

As for claim 5, the modified teaching, in Jack Daniel’s™, provides that the high-alcohol content liquor comprises whiskey, although other types would be obvious based on the desired aromas/flavors for infusion.

As for claim 11, the modified teaching, in Jack Daniel’s™ provides a medium roast (see short article).

As for claim 12, the modified teaching, in Jack Daniel’s™, illustrates that such flavor infused roasted coffee beans is ground (see short article), therefore it would have been obvious to one of skill that a step of grinding would have had to occur.




Str also teaches that the wood that was initially used to make a first flavored alcohol is re-used for making a multiple batches of flavored alcohol, by teaching to take a sample out of the bottle every week for ten weeks (see Step 2).
The modified teaching above, provides that the coffee beans are infused with high-alcohol content liquor, and that high alcohol liquors are made, from wood that is re-used one to nine times, therefore the modified teaching above provides the claim of  soaking the isolated portions of wood in a second high-alcohol content liquor and separating the isolated portions of wood from the second high-alcohol content liquor to yield a second flavor-infused spirit, as claimed.

The modified teaching also provides steps of blending, steeping, Filing Date:June 22, 2018separating, and roasting, therefore said steps are duplicated with any alcoholic flavoring would have been obvious.



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner in view of Jack Daniel’s™, Kelly (2015/0257405) and Str, as applied to claims 1-5, 11-15 and 21 above, further in view of TO.
TO: Time and Oak Signature Whiskey Elements: published online at least by 1/26/2015 (as evidenced by the comment by Jane Y) at: https://www.amazon.com/Time-Oak-Signature-Whiskey-Elements/dp/B0765BGPS1

As for claim 6, the modified teaching does not discuss the portion of wood is extracted in the high-alcohol content spirit for a period of time ranging from about 1 hour to about 80 hours, as claimed.

TO also teaches methods of extracting wood flavors in spirits, and further provides that the portion of wood is extracted in the spirit for 24 to 48 hours (see Product Description).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of extracting wood flavors into spirits, as the modified teaching above, to include the time of extraction, including from about 1 hour to about 80 hours, as claimed, because TO illustrates that the art finds encompassing ranges of extraction time to be suitable for similar intended uses, including methods of extracting wood flavors into spirits (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

As for claim 16, since the spirit is prepared by extracting a flavor compound into it over an encompassing period of time, such a claim is met by the discussion above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner in view of Jack Daniel’s™, Kelly (2015/0257405) and Str, as applied to claims 1-5, 11-15 and 21 above, further in view of Hardesty (2002/0155209) and Wiki.
Wiki: Coffee production; published online at least by 3/06/2013 at: https://web.archive.org/web/20130306130404/http://en.wikipedia.org:80/wiki/Coffee_production#Dry_process

As for claims 8 and 17, the modified teaching does not discuss the use of a step of spraying an aliquot of the flavor onto the coffee beans prior to the beans steeping in a solution.
Hardesty also teaches methods of flavoring green coffee beans (0013, 0026) with a solution (0054-0055), and further provides that the solution is introduced when applied by a step of spraying the raw beans (0055), and further teaches that coffee flavor modifiers can be applied in a variety of forms (0117-0118) including soaking, which encompasses a step of spraying prior to a step of soaking because there amount of variables of included in such a generic teaching is the spraying and soaking (0118) in said solution.  
Hardesty teaches that the beans can be sprayed with the solution or co-mixed, which means both methods are effective in applying the taste modifier to the green coffee beans. 





It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of applying solutions onto green (i.e. raw) coffee beans, as the modified teaching above, to include a step of spraying a solution before the beans are steeping/soaking in it, as claimed, because the combination Hardesty illustrates that the art finds both methods steps to be equivalent for introducing a solution to raw coffee beans for infusion which provides a reasonable expectation of success in a step of spraying to introduce the solution to the beans, before they are steeping/infused in it.

Although it is commonly known that green coffee beans are allowed to rest, to dry before use, the modified teaching does not discuss this.
Wiki also teaches methods of treating coffee beans and further provides that they are dried for up to 4 weeks prior to being used (see drying process) which encompasses the claim of that the green coffee beans are allowed to rest between about 5 minutes to 20 hours prior to use.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using green coffee beans, as the modified teaching above, to include that the green coffee beans are allowed to rest between about 5 minutes to 20 hours prior to use, as claimed, because Wiki illustrates that the art finds such a step to be suitable for similar intended uses, including methods of using coffee beans (see MPEP 2144.07).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bruner in view of Jack Daniel’s™, Kelly (2015/0257405) and Str, as applied to claims 1-5, 11-15 and 21 above, further in view of Smyth (8,771,769).
As for claim 9, the modified teaching does not discuss the amount of solution per amount of raw coffee beans.
Smyth also teaches methods of infusing (ab.) raw (2, 56+) coffee beans (1, 20+) with unique flavorings (ab.) wherein the solution is blended with the raw beans using a continuous application rate of about 5 to about 10 grams solution/kilogram raw seeds, which provides up to 1% of solution per minute, for 3 to 10 minutes (3, 5+), for a total of 1 to 10 wt.% of solution applied to the beans, which encompasses that the flavoring solution is in a ratio of about 1% to about 10% of the green coffee beans' weight.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of infusing raw coffee beans with flavor using a solution, as the modified teaching above, to include the amount of solution per amount of raw coffee beans used, including the flavoring solution in a ratio of about 1% to about 10% of the green coffee beans' weight as claimed, because Smyth illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including methods of infusing raw coffee beans with flavor using a solution (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.




Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner in view of Jack Daniel’s™, Kelly (2015/0257405) and Str, as applied to claims 1-5, 11-15 and 21 above, further in view of Buschmann (2014/0106038).
As for claims 10 and 18, the modified teaching does not discuss the amount of time that the flavor solution and raw coffee beans soak/blend/steep, as claimed.
Buschmann also teaches methods of flavoring raw coffee beans by infusing them in a flavoring solution (0013); and further provides that the soak time is for approximately one hour (0013), which encompasses:
the flavor solution being blended with green coffee beans for a period of time ranging from about 1 hour to about 80 hours, as in claim 10; and 
the green coffee beans being steeped within the flavor solution for a period of time ranging from about 1 hour to about 80 hours, as in claim 18.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of flavoring raw coffee beans by infusing them in a flavoring solution, as the modified teaching above, to include: the flavor solution being blended with green coffee beans for a period of time ranging from about 1 hour to about 80 hours, as in claim 10; and the green coffee beans being steeped within the flavor solution for a period of time ranging from about 1 hour to about 80 hours, as in claim 18, because Buschmann illustrates that the art finds encompassing soaking/flavor blending/steeping times to be suitable for similar intended uses, including methods of flavoring raw coffee beans by infusing them in a flavoring solution (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.
Response to Arguments
 	It is asserted, that claims 1-6, 8-18 and 20-21 were listed as pending in the application. However, Applicant notes that Claim 19 was not previously cancelled. Thus, Applicant respectfully requests that the disposition of claims be corrected. 
	In response, the Requirement for Restriction, of 12/16/2019, set forth two Groups, claims 1-18 (Group I) as methods and claims 19-20 (Group II) as products. In Applicant’s response, of 1/23/2020, Group I (claims 1-18) were elected for examination without traverse. In the Non Final Office Action, of 3/11/200, it was noted that Claims 19-20 (Group I) are withdrawn as being toward a nonelected Group, and the requirement was deemed proper and made FINAL. Thereafter, all claim sets submitted to the Office for examination have noted that claims 19-120 are withdrawn. Since the record shows that matter of this claim has been settled, this statement appears to be an oversight by Applicant.
It is asserted, that claims 1, 13 and all dependent claims were rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement. Applicant respectfully submits that the rejections under 35 U.S.C. §112(a) have been rendered moot to the amendments to Claims 1 and 13. 
Claims 8 and 17 were rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement. Claims 8 and 17 have been amended herein. Support for the amendments can be found throughout the specification as filed, including, for example, at least [0043]. Applicant respectfully submits that the rejections under 35 U.S.C. § 112(a) have been rendered moot to the amendments to Claims 8 and 17. 

Claim 21 was rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. Claim 21 has been amended herein. Applicant respectfully submits that the rejections under 35 U.S.C. §112(a) have been rendered moot to the amendments to Claim 21. 
Applicant respectfully requests withdrawal of the rejections. 
In response, with amendments to overcome said rejections are appreciated, and said rejections are not re-issued herein. 

It is asserted, that claims 1, 13 and all dependent claims stand rejected under 35 U.S.C. §112b) as allegedly being indefinite. Applicant respectfully submits that the rejections under 35 U.S.C. § 112(b) have been rendered moot to the amendments to Claims 1, 4, 5, 6, 13, 15, 16, and 21. Applicant respectfully requests withdrawal of the rejections. 
In response, with amendments to overcome said rejections are appreciated, and said rejections are not re-issued herein.

It is asserted, that Applicants disagree with the previous rejection of the claims, however, have amended Claims 1 and 13, solely in the interest of advancing prosecution. 




As amended, Claim 1 reads, "A method of preparing flavor-infused roasted coffee beans, the method comprising: soaking portions of wood in a liquor to extract one or more flavors from the portions of wood; agitating the liquor by shaking, rolling, stirring, or vibrating the liquor, wherein the agitating is segmented or continuous during the soaking; separating the portions of wood from the liquor to yield a flavor- infused liquor; blending the flavor-infused liquor with green coffee beans; steeping the green coffee beans in the flavor-infused liquor for less than 12 hours; separating the flavor-infused liquor from the green coffee beans to yield flavor-infused green coffee beans; and roasting the flavor-infused green coffee beans to yield flavor-infused roasted coffee beans." 
As amended, Claim 13 reads, "A method of preparing flavor-infused roasted coffee beans, the method comprising: blending a flavor-infused liquor with green coffee beans; separating the flavor-infused liquor from the green coffee beans to yield flavor-infused green coffee beans; and roasting the flavor-infused green coffee beans to yield flavor-infused roasted coffee beans wherein the flavor infused liquor is prepared by: soaking portions of wood in a liquor to extract one or more flavors from the portions of wood; agitating the liquor by shaking, rolling, stirring, or vibrating the liquor, wherein the agitating is segmented or continuous during the soaking; and separating the portions of wood from the liquor to yield the flavor-infused liquor." Applicant respectfully submits that the cited references, alone or in combination, do not teach the claimed subject matter. 


As discussed in the application as-filed, "Overall extraction time may also be reduced by subjecting the extraction mixture to agitation during at least a portion of the extraction process. Agitation helps to ensure that the extraction is consistent across all regions of the batch, and prevents pockets of the extraction mix from becoming over extracted. The agitation may be segmented or continuous throughout the extraction process, and implemented through any suitable mechanism including shaking, rolling, stirring vibrating, and the like." Application as- filed, 1 [0036]. Thus, the amended claims directed to methods of preparing flavor-infused roasted coffee beans provide for improved quality, efficiency, and consistency of extracting flavors from portions of wood.
None of the cited references, alone or in combination, teach or suggest the claimed subject matter. The Office Action asserts that "Str provides removing some of the liquid, which agitates the high alcohol spirit and separates it from the portion of wood or visa-versa." Office Action, pg. 10. However, Applicant submits that Str does not teach or suggest at least the subject matter of amended Claims 1 or 13, "agitating the liquor by shaking, rolling, stirring, or vibrating the liquor, wherein the agitating is segmented or continuous during the soaking." 
In response, by removing some of the liquid, the body of liquid is mobile/moving, and therefore disturbed/stirred which is a step of agitation.  The agitation is segmented because it occurs for only the segment of time that the liquid is being removed.  Therefore the step of removing some of the liquid imparts segmented agitation by at least stirring.


It is asserted, that none of the asserted references teach or suggest at least "steeping the green coffee beans in the flavor-infused liquor for less than 12 hours," as recited by amended Claims 1 and 13. Accordingly, Applicant respectfully submits that Str, alone or in combination with the other cited references, does not teach or suggest each element of Claims 1 and 13, and requests that the rejections be withdrawn. 
In response, please see the modified rejection above, necessitated by said amendments.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793